J-S63040-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

KASHIF M. ROBERTSON,

                            Appellant                No. 1730 MDA 2013


          Appeal from the Judgment of Sentence September 19, 2013
              in the Court of Common Pleas of Dauphin County
              Criminal Division at No.: CP-22-CR-0002526-2012


BEFORE: BOWES, J., PANELLA, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED DECEMBER 16, 2014

        Appellant, Kashif M. Robertson, appeals from the judgment of

sentence entered September 19, 2013, following his jury conviction of

possession with intent to deliver (PWID), possession of drug paraphernalia,

and possession of a controlled substance.1 On appeal, Appellant challenges

the denial of his motion to suppress and the denial of his motion to dismiss

the charges on double jeopardy grounds. For the reasons discussed below,

we affirm.




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    35 P.S. §§ 780-113(a)(30), (32), and (16), respectively.
J-S63040-14


     We take the underlying facts and procedural history in this matter

from the suppression court’s January 23, 2014 opinion and the trial court’s

December 16, 2013 opinion.

            A [s]uppression hearing held on December 19, 2012[,]
     established the following facts: On April 7, 2012, around 12:30
     a.m., Dauphin County Adult Probation Officer Travis Banning
     (“APO Banning”) was patrolling with Officer Darrin Bates
     (“Officer Bates”), a member of Harrisburg Bureau of Police
     (“HBP”) Street Crimes Unit [SCU]. That night, APO Banning and
     Officer Bates were in the area of 17 Row Hall Manor because
     Banning received information from a confidential informant
     (“CI”) that an individual wanted by the Harrisburg police on a
     simple assault warrant named Corey Sellers (“Sellers”) would be
     there. APO Banning testified that the information was received
     from a known informant, not an anonymous source. The [CI]
     informed Banning that not only would Sellers be in the area of
     17 Row Hall Manor, but also he would be travelling with
     Appellant in his green Chrysler vehicle. APO Banning stated,
     based on past experience, he was familiar with [Sellers] and
     knew him to have prior arrests for drug and firearms violations.
     This information was passed on to Officer Bates. It was Officer
     Bates understanding that Appellant would be in the area to see
     his son’s mother.

            APO Banning and Officer Bates described the events of the
     night.    Upon arriving [at] Hall Manor, [APO] Banning and
     [Officer] Bates observed a vehicle matching the description
     provided by the CI, a green Chrysler, backed into a parking
     space between 16 Row and 17 Row Hall Manor. During his
     testimony, Appellant confirmed that he has a green Chrysler and
     on the night of his arrest, he was parked at 16 Row Hall
     Manor[,] which he estimated to be 30-50 feet from 17 Row.
     APO Banning got out of the police vehicle to read the vehicle
     registration plate, so he could run it on the computer through
     JNET. He determined that the vehicle was owned by [Appellant].

          [APO] Banning and [Officer] Bates then moved further
     away in the parking lot to observe the vehicle without being
     seen. The officers had a description of [Sellers] as being a black
     male with a thinner build measuring approximately 5’8” tall. At


                                   -2-
J-S63040-14


     that point in time though, neither [APO] Bates nor [Officer]
     Banning had a picture to identify [Sellers].

            While APO Banning was attempting to find pictures of
     Appellant and Sellers on the police laptop computer, he and
     [Officer] Bates observed two black males wearing dark clothing
     come out of Row 17 and proceed towards the green Chrysler;
     the thinner one on the passenger side and the stouter one on
     the driver’s side. When the males approached the car, neither
     officer was able to tell if they were the individuals they had been
     looking for and, if so, who was Sellers and who was [Appellant],
     as APO Banning was still attempting to upload identifying
     photos. Officer Bates radioed other SCU units to assist in case
     one of the individuals was Sellers, and it became necessary to
     prevent his flight in the vehicle. Officer Bates also testified that
     his primary concern at that point was the fact that one of the
     two males was wanted for simple assault.                  On cross
     examination, Officer Bates and APO Banning acknowledged that
     upon initial approach, they had not observed any criminal
     activity on the part of the two males.

            While at the car, the male who was later identified as
     Sellers entered on the passenger side while Appellant got in the
     driver’s side then got out and was leaning into the rear seat of
     the car. Subsequently, Sellers got [out] of the car to speak to a
     nearby female who accompanied him back to the car. After
     looking into the rear seat of the car and moving items into the
     trunk, Appellant walked to the sidewalk. Officer Bates stated
     that, at this point in time, all responding police units converged
     in front of the green Chrysler. Sellers exited the vehicle and fled
     causing HBP Officer Jon Fustine to give chase and apprehend
     him. While the chase was occurring, Appellant was detained and
     placed in handcuffs by HBP Officer Hammer due to Sellers
     fleeing, so the officers could ascertain the individuals identities
     and maintain officer safety. Appellant was placed on the curb by
     his car. Appellant told Officer Hammer that he was not Sellers
     and provided his driver’s license.       Officer Bates turned his
     attention to the female who had remained in the car. He
     eventually released her because the purpose for being in that
     location was to find a wanted male individual and he did not
     suspect her of any criminal activity.

           After the female was released, Officer Bates returned to
     the location where Appellant was being detained while Officer

                                    -3-
J-S63040-14


     Hammer was still in the police vehicle checking his identification
     in the NCIC, AOPC and Metro databases. When he came up
     behind Appellant, he was sitting on the curb, leaning on his right
     hip, with his left leg and left buttocks lifted off the curb. Officer
     Bates noticed Appellant reaching with his left pinkie finger
     towards his left front pants pocket where [Officer] Bates
     observed a plastic baggie protruding. Officer Bates testified that
     the Appellant was trying shove the baggie back into his pocket.
     Officer Bates took the baggie out of Appellant’s pocket. When he
     retrieved the baggie, Bates observed that it contained a white
     rocky substance that field tested positive as crack cocaine.
     Simultaneously, Officer Hammer returned from the police vehicle
     and informed Officer Bates that [he] had found an outstanding
     summary warrant on Appellant. Officer Bates placed Appellant
     under arrest and conducted a search incident to arrest. The
     search uncovered $905 in U.S. Currency, four clear plastic bags
     similar to the bag that held the suspected cocaine, and two other
     baggies with the corner torn off similar to the type used to fill,
     tie and deliver crack cocaine.

            Based on the information gathered during the search,
     Officer Bates applied for and obtained a search warrant for the
     vehicle that was executed at approximately 4:15 p.m. the next
     day. During the search of the vehicle, police uncovered a silver
     and black 320 Beretta automatic handgun with four rounds of
     ammunition loaded in the gun and one round in the gun’s
     chamber. The gun was located in the pocket on the back of the
     front passenger's seat. In the middle console of the vehicle,
     Officer Bates found a single baggie of a green leafy substance
     that field tested positive as marijuana. Also found in the console
     was a clear baggie inside a Newport brand cigarette box that
     contained a white rocky substance that field tested positive as
     crack cocaine and an operational digital scale. The registration
     for the vehicle was retrieved from the glove box and indicated
     [Appellant] as the owner and confirmed that the vehicle was
     registered under the license plate found on the vehicle.

            Appellant testified to the following version of events of
     April 7, 2012. Appellant was exiting an apartment he had been
     visiting in Hall Manor when he ran into [Sellers] on the way to
     his car. [Sellers] asked and Appellant agreed to give him a ride
     around the corner so he went to the driver’s side back seat to
     move newly purchased auto parts into the trunk of the car. He
     was in Hall Manor to deliver an asthma pump to the mother of

                                     -4-
J-S63040-14


     his son. Appellant stated that an unidentified female walked by
     and spoke with [Sellers] which resulted in Sellers asking him to
     give the female a ride to the Paxton Street Pub. Appellant then
     took a child’s booster seat out of the rear passenger side seat
     and placed it into his trunk to enable the female to enter the
     back seat.     He then turned around, and saw an individual
     approaching him on the sidewalk. He testified that the person
     came up to him with a gun drawn and told him to put his hands
     up. Appellant was ordered to the ground and handcuffed. When
     Appellant was told by the police officer that he was seeking
     [Sellers], Appellant informed him of his name and gave him
     access to his identification in the form of a driver’s license
     located in his back pocket. At the same time that Appellant was
     interacting with the police officer, Sellers ran from the vehicle at
     the time additional police units, including Officer Bates,
     converged in front of the Chrysler automobile. When he asked
     why he was being held, the officer said to “run his name” as it
     had not been confirmed that the other individual on the scene
     was Sellers. Appellant denie[d] having a baggie sticking out of
     his pocket while he was seated on the curb and handcuffed. He
     also denie[d] attempting to shove anything in his pocket.
     Appellant testified that he told the detaining officer that the
     handcuffs were cutting off his circulation and aggravating an
     injured shoulder. Appellant stated that [the officer] was getting
     ready to do something when Officer Bates came out of nowhere
     telling him he’s reaching, he’s reaching and went into Appellant’s
     pocket and pulled out a bag.

(Suppression Court Opinion, 1/23/14, at 4-9) (record citations, quotation

marks, and footnotes omitted).

     On September 10, 2012, Appellant filed a motion to suppress.           A

hearing took placed on December 19, 2012.       On December 27, 2012, the

suppression court denied the motion.     On January 28, 2013, trial counsel

sought leave to withdraw. The trial court granted the motion on January 31,

2013. On February 21, 2013, Appellant, acting pro se, filed an appeal of the

order denying his motion to suppress.       On April 4, 2013, new counsel


                                    -5-
J-S63040-14


entered his appearance on behalf of Appellant. On April 22, 2013, this Court

sua sponte quashed Appellant’s pro se appeal as premature.                   (See

Commonwealth v. Robertson, 420 MDA 2013, unpublished order).

     A jury trial commenced on September 10, 2013.

           During the initial trial, Appellant chose to testify on his own
     behalf and was advised of his rights. [The trial court] asked if
     there was any crimen falsi that could be used against Appellant.
     The prosecutor responded, “No crimen falsi. Just a prior felony
     drug charge that may or — may or may not come in, depending
     on the circumstances.”        [The trial court] responded, “Well, it
     depends on whether he opens the door or not. And that’ll be
     explained to you by [defense counsel].”

            Thereafter, during direct examination, Appellant testified
     that, “I have a history of drug use.” The following conversation
     took place on the record:

           [Defense Counsel]: After you were — after you were
           detained and taken to the Harrisburg booking center,
           were you asked if you were — if you had used drugs
           or were a drug dealer?

           Appellant: Yes.

                                 *    *    *

           [Defense Counsel]: And what was your response?

           Appellant: Yes.

           [Defense Counsel]: That you are a drug user?

           Appellant: Yes.

           During cross-examination, the Commonwealth asked the
     following:

           Commonwealth: And you also testified that you
           have a history of drug use and you're a cocaine
           user?

                                     -6-
J-S63040-14


              Appellant: Correct.

              Commonwealth:          You were convicted of dealing
              cocaine in 2009.

              [Defense Counsel]: Objection. Move for a mistrial.

             Appellant moved for the mistrial. The Commonwealth
       argued against mistrial in that Appellant opened the door to the
       testimony in question. Therefore, the Commonwealth would be
       prejudiced if they were not allowed to introduce such evidence.
       [Defense counsel] argued that the door was not opened by
       Appellant’s testimony because there was no indication he sold
       drugs, but rather just used drugs.       Initially, [the trial court]
       denied the mistrial and permitted counsel to give closing
       arguments.     However, after thorough review of the record,
       consideration of the arguments presented by counsel thereon,
       and prior to the jury returning a verdict, [the trial court] decided
       to grant the mistrial.

(Trial Court Opinion, 12/16/13, at 8-9) (record citations and quotation marks

omitted).

       Immediately prior to the start of the second trial, Appellant, although

represented by counsel, made an oral pro se motion to dismiss the

complaint, which the trial court denied. (See N.T. Trial, 9/18/13, at 4). On

September 19, 2013, the jury convicted Appellant of the aforementioned

offenses.2 That same day, at Appellant’s request, the trial court sentenced

Appellant to an aggregate term of incarceration of not less than one nor

more than three years to be followed by a two-year term of probation. (See


____________________________________________


2
  The jury acquitted Appellant of two firearms offenses                 and    the
Commonwealth withdrew a charge of tampering with evidence.



                                           -7-
J-S63040-14


N.T. Sentencing, 9/19/13, at 3, 8-9). The trial court also granted defense

counsel’s request to withdraw. (See id. at 14-15).

      On September 24, 2013, Appellant, acting pro se, filed a notice of

appeal.   On October 1, 2013, new counsel filed an appeal on Appellant’s

behalf. Also on October 1, 2013, the trial court ordered Appellant to file a

concise statement of errors complained of on appeal.           See Pa.R.A.P.

1925(b). On October 9, 2013, new counsel sought leave to withdraw. On

October 10, 2013, counsel forwarded Appellant’s pro se Rule 1925(b)

statement to the trial court.   On October 15, 2013, counsel withdrew the

second appeal.    On October 31, 2013, the trial court granted counsel’s

motion to withdraw and issued a new concise statement order.                On

November 8, 2013, Appellant, acting pro se, filed a new Rule 1925(b)

statement. On December 16, 2013, and January 23, 2013, the trial court

and the suppression court, respectively, filed opinions pursuant to Pa.R.A.P.

1925(a). On May 21, 2014, new counsel entered his appearance on behalf

of Appellant.

      On appeal, Appellant raises the following questions for our review.

      A. Whether the suppression court erred by denying Appellant’s
         suppression motion where the Commonwealth failed to meet
         their [sic] burden that a confidential informant’s tip alone
         gave police reasonable suspicion for a warrantless detention
         of Appellant?

      B. Whether the suppression court erred by denying Appellant’s
         suppression   motion    where     Harrisburg   police   lacked
         reasonable suspicion to hold Appellant in continued detention
         after he provided identification dispelling any suspicion that

                                    -8-
J-S63040-14


         he was the person wanted that they were searching for and a
         pat down showed he was not armed and dangerous?

      C. Whether the suppression court erred by denying Appellant’s
         suppression motion on grounds that an officer reaching into
         Appellant’s pocket to retrieve a baggie containing crack
         cocaine was justified under the plain view exception to the
         warrant requirement where the officer saw only the tip of a
         sandwich bag protruding from Appellant’s pocket and did not
         see any contraband until after he removed the baggie?

      D. Whether the trial court erred by denying Appellant’s motion to
         dismiss the complaint under double jeopardy barring retrial of
         a defendant once he has received a mistrial provoked by
         prosecutorial misconduct under the state and federal
         constitutions?

(Appellant’s Brief, at 5).

      Appellant’s first three issues challenge the denial of his motion to

suppress. (See Appellant’s Brief, at 16-38). When we review a ruling on a

motion to suppress, “[w]e must determine whether the record supports the

suppression court’s factual findings and the legitimacy of the inferences and

legal conclusions drawn from these findings.” Commonwealth v. Holton,

906 A.2d 1246, 1249 (Pa. Super. 2006), appeal denied, 918 A.2d 743 (Pa.

2007) (citation omitted).    Because the suppression court in the instant

matter found for the prosecution, we will consider only the testimony of the

prosecution’s witnesses and any uncontradicted evidence supplied by

Appellant. See id. If the evidence supports the suppression court’s factual

findings, we can reverse only if there is a mistake in the legal conclusions

drawn by the suppression court. See id.




                                    -9-
J-S63040-14


      In   his     first   claim,   Appellant   contends   that   “[t]he   confidential

informant’s tip lacked reasonable suspicion to justify a Terry [v. Ohio, 392

U.S. 1 (1968)] stop.” (Appellant’s Brief, at 16). Initially we note that this

Court has held that there are three levels of interaction between citizens and

police officers:      (1) mere encounter, (2) investigative detention, and (3)

custodial detention.        See Commonwealth v. Jones, 874 A.2d 108, 116

(Pa. Super. 2005). Thus, we have stated:

            A mere encounter can be any formal or informal
      interaction between an officer and a citizen, but will normally be
      an inquiry by the officer of a citizen. The hallmark of this
      interaction is that it carries no official compulsion to stop or
      respond.

            In contrast, an investigative detention, by implication,
      carries an official compulsion to stop and respond, but the
      detention is temporary, unless it results in the formation of
      probable cause for arrest, and does not possess the coercive
      conditions consistent with a formal arrest. Since this interaction
      has elements of official compulsion it requires reasonable
      suspicion of unlawful activity. In further contrast, a custodial
      detention occurs when the nature, duration and conditions of an
      investigative detention become so coercive as to be, practically
      speaking, the functional equivalent of an arrest.

Id. (citation omitted).

      Here, the Commonwealth concedes that the stop of Appellant and

Sellers, based on the CI’s tip, was an investigative detention.                  (See

Commonwealth’s Brief, at 18). Thus, the police needed reasonable suspicion

to detain Appellant. See Jones, supra at 116.

      In discussing the “reasonable suspicion” standard, the Pennsylvania

Supreme Court has explained:

                                          - 10 -
J-S63040-14


     [t]his standard, less stringent than probable cause, is commonly
     known as reasonable suspicion. In order to determine whether
     the police officer has reasonable suspicion, the totality of the
     circumstances must be considered.                In making this
     determination, we must give due weight . . . to the specific
     reasonable inferences [the police officer] is entitled to draw from
     the facts in light of his experience. Also, the totality of the
     circumstances test does not limit our inquiry to an examination
     of only those facts that clearly indicate criminal conduct. Rather,
     even a combination of innocent facts, when taken together, may
     warrant further investigation by the police officer.

Commonwealth v. Rogers, 849 A.2d 1185, 1189 (Pa. 2004) (internal

quotation marks and citations omitted). Because we agree that Appellant

was seized within the meaning of the Fourth Amendment and Article I,

Section 8, we must decide whether there were “specific and articulable facts

which, taken together with rational inferences from those facts, reasonably

warrant[ed] that intrusion.” Commonwealth v. Lewis, 636 A.2d 619, 623

(Pa. 1994) (quoting Terry, supra at 21).       It is settled that information

provided by a CI can be sufficient to justify a Terry stop.                See

Commonwealth v. Griffin, 954 A.2d 648, 651 (Pa. Super. 2008), appeal

denied, 967 A.2d 958 (Pa. 2009).

     When determining whether such information is enough to meet
     the standard, the court should use a totality of the
     circumstances test. Three factors relevant to the analysis are:
     the veracity of the informant, the reliability of the information,
     and the informant’s basis of knowledge. Though not strict
     requirements, these factors help determine how much faith law
     enforcement can place in the information they are given.

Id. (quotation marks and citations omitted).     In applying this test, it is

important to take into account whether the informant is known or


                                   - 11 -
J-S63040-14


anonymous and “[i]f an informant is able to provide details about the future

actions not ordinarily easily predicted, then the information is considered to

have a higher degree of reliability.” See id. (citations and internal quotation

marks omitted). The final factor, the basis of knowledge, “refers to how the

informant obtained the information.          The more intimate the basis of

knowledge, the more likely the information is to be trustworthy.” See id. at

651-52 (citations omitted). Further,

            [t]hese factors serve as a starting point for our analysis.
      However, in a totality of the circumstances test, other factors
      may also be taken into account to form the basis of a Terry
      stop.    Innocent facts, when taken together, may combine to
      give a police officer reasonable suspicion. Moreover, we must
      give due weight . . . to the specific reasonable inferences [the
      police officer] is entitled to draw from the facts in light of his
      experience.

Id. at 652 (citations and quotation marks omitted).

      Here, APO Banning testified that he knew the informant by name.

(See N.T. Suppression Hearing, 12/19/12, at 11). Thus, the fact that APO

Banning knew him gives substantial weight to the veracity of the information

since a known informant “is far less likely to provide false information out of

fear of reprisal.” Griffin, supra at 651 (citation omitted). Further, the CI

told APO Banning that Sellers would be in the area of 17 Row Hall Manor,

traveling with Appellant, who drove a green Chrysler.              (See N.T.

Suppression Hearing, 12/19/12, at 11-12).        Lastly, the informant said to

APO Banning that Sellers had an outstanding warrant for simple assault.

(See id. at 11-13).     APO Banning then relayed this information to his

                                    - 12 -
J-S63040-14


partner in the Harrisburg Street Crimes Unit, Officer Bates. (See id. at 7, 9,

23-24).

       APO Banning and Officer Bates found Appellant and Sellers in between

16 and 17 Row Hall Manor, returning to Appellant’s green Chrysler;

Appellant was the driver and Sellers was the passenger. (See id. at 15, 25,

63-65).    Appellant was the registered owner of the car.       (See id. at 25).

Thus, the CI predicted a future event, which was not readily known, making

the tip more reliable. See Griffin, supra at 651. While APO Banning did

not know the CI’s basis of knowledge, that information is not determinative

of a finding of reasonable suspicion.          See id.   Here, the informant was

known to APO Banning and the informant accurately predicted future

information not readily known to the public. Thus we find that the trial court

did not err in determining that information provided by the CI constituted

sufficient reasonable suspicion to support a Terry stop.3 See Griffin, supra

____________________________________________


3
  The thrust of Appellant’s argument is that the tip was a “second-hand tip”
and our courts have found such tips lack reasonable suspicion where they
provide only “innocent details” about a suspect. (Appellant’s Brief, at 16;
see also id. at 17).           However, the cases cited by Appellant,
Commonwealth v. Allen, 725 A.2d 737 (Pa. 1999), cert. denied, 528 U.S.
922 (1999); Commonwealth v. Jackson, 698 A.2d 571 (Pa. 1997); and
Commonwealth v. Jones, 845 A.2d 821 (Pa. Super. 2004), are inapposite.
In Allen, the case involved a situation where the information was not given
directly from the informant to one of the parties involved with the arrest, but
rather given to a third party who relayed it to the police. See Allen, supra
at 740. In Jackson, the tip was anonymous and vague. See Jackson,
supra at 575. Finally, in Jones, while the informant gave a name to the
police dispatcher, the tip was an uncorroborated vague one that the
(Footnote Continued Next Page)


                                          - 13 -
J-S63040-14


at 652 (holding trial court erred in granting motion to suppress, where

informant was known to police officer and events corroborated informant’s

information). Appellant’s first claim lacks merit.

      In his second claim, Appellant alleges that the police “lacked

reasonable suspicion to hold Appellant in continued detention after he

provided identification dispelling any suspicion that he was Corey Sellers.”

(Appellant’s Brief, at 25). However, Appellant’s argument is largely based

on his belief that the tip from the CI did not create reasonable suspicion,

(see Appellant’s Brief, at 25-28), a claim we have rejected.

      Here, as discussed above, the police had reasonable suspicion to stop

Appellant based on the CI’s tip. Further, at the time of the stop, the officers

knew that Sellers had an outstanding warrant from a violent crime and that

he had prior criminal history involving possession of guns and drugs. (N.T.

Suppression Hearing, 12/19/12, at 13-14). The stop took place late at night

in a high-crime area; in fact, there had been a shootout in the next row.

(See id. at 8, 28-29).        The police were unsure which person was Appellant

and which was Sellers; when police approached Appellant’s vehicle, the

passenger, later identified as Sellers, fled. (See id. at 29-31). Given this,

there was sufficient reasonable suspicion to justify the handcuffing, stop,

and frisk of Appellant.        See Commonwealth v. Bryant, 866 A.2d 1143,
                       _______________________
(Footnote Continued)

defendant was involved in “drug activity.” Jones, supra at 825.             As
discussed above, this was not the case in the instant matter.



                                           - 14 -
J-S63040-14


1147 (Pa. Super. 2005), appeal denied, 876 A.2d 392 (Pa. 2005) (under

totality of circumstances, even where police did not personally observe

criminal activity, combination of location in high crime area, people fleeing,

and hearing gunfire noises was sufficient to justify Terry stop and protective

frisk for weapons).

        Appellant argues, however, that once he gave the police officer his

driver’s license, there was no longer any justification for his continued

detention. (See Appellant’s Brief, at 30-31). We disagree.

        Officer Bates testified that Police Officer Hammer4 left Appellant

handcuffed, when he obtained identity information from Appellant and went

to verify it. (See N.T. Suppression Hearing, 12/19/12, at 32-33). Appellant

has not pointed to any case that states that a police officer cannot continue

an investigative detention supported by reasonable suspicion while he or she

verifies information provided by Appellant.5 To find that immediately upon a

detainee handing over some piece of allegedly identifying information, a

police officer must take the detainee’s word for it and end the detention

without verifying the information would lead to an absurd result. Here, the
____________________________________________


4
    Hammer’s first name is not given in the record.
5
 The cases cited by Appellant to support his claim are not on point, because
both involve detentions without reasonable suspicion of criminal activity.
See Commonwealth v. Peterson, 17 A.3d 935, 939 (Pa. Super. 2011),
appeal denied, 29 A.3d 372 (Pa. 2011); Commonwealth v. Hudson, 995
A.2d 1253, 1259 (Pa. Super. 2010). This is not the case in the instant
matter.



                                          - 15 -
J-S63040-14


initial detention was supported by reasonable suspicion and the police officer

was within his right to continue the investigtion until he verified that the

identity information provided by Appellant was accurate, at which time he

discovered the existence of an outstanding warrant, which gave him

probable cause to arrest Appellant.           (See N.T. Suppression Hearing,

12/19/12, at 33, 35). Thus, the trial court did not err in determining that

there was sufficient reasonable suspicion to support a stop, frisk, and

continued investigative detention of Appellant. See Bryant, supra at 1147.

Appellant’s second claim lacks merit.

      In his third claim, Appellant contends that the trial court erred in

finding that the plain view exception to the warrant requirement applied to

the instant matter, because the item seized was in Appellant’s pocket, not in

plain view.   (See Appellant’s Brief, at 34).      This Court has stated that:

“[p]ursuant to the plain view doctrine, the warrantless seizure of a piece of

evidence is justified when (1) the officer is at a lawful vantage-point, (2) the

incriminating character of the object is immediately apparent, and (3) the

officer has a lawful right of access to the object.”      Commonwealth v.

Wilson, 927 A.2d 279, 287 (Pa. Super. 2007) (citations omitted).

      For the reasons discussed below, we find that while the police officer

was at a lawful vantage point and the incriminating character of the object

was immediately apparent, the officer did not have a lawful right of access

to the object.   See Wilson, supra at 285-88.        Therefore, the trial court


                                     - 16 -
J-S63040-14


erred in finding that Officer Bates properly seized the baggie under the plain

view exception.       However, we affirm the denial of suppression because

Officer Bates would have inevitably discovered the baggie following

Appellant’s arrest on the summary warrant.6

       Here, we have already determined that there was reasonable suspicion

to justify a Terry stop. Thus, Officer Bates was at a lawful vantage point,

standing near Appellant, when he observed the baggie protruding from his

pocket, and Appellant trying to conceal it. (See N.T. Suppression Hearing,

12/19/12, at 34).

       Further, as discussed above, the Terry stop took placed in a high-

crime, high-drug area, and Officer Bates testified that: “Almost a hundred

percent of my arrests on people if they had a sandwich bag on them; it is

usually used for drugs or drug paraphernalia. It said to me that it was drug

paraphernalia.” (Id. at 35). “A police officer has probable cause to believe

that an object is incriminating where the facts available to the officer would

warrant a man of reasonable caution in the belief, that certain items may be

contraband or stolen property or useful as evidence of a crime[.]”

Commonwealth v. Wright, 99 A.3d 565, 569 (Pa. Super. 2014) (internal

quotation marks and citation omitted). It is evident, that when we consider
____________________________________________


6
 An appellate court may affirm order of trial court on any basis if decision is
correct. See Commonwealth v. Hernandez, 886 A.2d 231, 240 (Pa.
Super. 2005), appeal denied, 889 A.2d 1122 (Pa. 2006).



                                          - 17 -
J-S63040-14


the combination of the neighborhood, Appellant’s     attempt to conceal the

baggie, and Officer Bates’ past experiences, the incriminating nature of the

object was immediately apparent.

      However, in cases that do not involve a motor vehicle, “the lawful right

of access prong is established by evidence of exigent circumstances

requiring immediate seizure without a warrant.”         Commonwealth v.

Brown, 23 A.3d 544, 553 n.7 (Pa. Super. 2011) (en banc) (internal

quotation marks and citations omitted).         Our decision in Wilson is

instructive.

      In Wilson, following a motor vehicle stop and after observing the

defendant make furtive movements, a police officer performed a pat-down

search.   See Wilson, supra at 283.      After feeling a large object in the

defendant’s pocket, the officer looked inside the pocket and saw that the

object was a ball of crack cocaine; he then retrieved the cocaine and placed

the defendant under arrest. See id. While finding that the initial pat down

was lawful, this Court found that the police officer exceeded the permissible

bounds of a Terry frisk when he looked into the defendant’s pocket and

retrieved the crack cocaine.   See id. at 285-86. We stated, “[n]othing in

Terry can be understood to allow . . . any search [whatsoever] for anything

but weapons.” Id. at 286 (citation omitted).

      We then held that the drugs were not admissible under either the plain

feel or the plain view exceptions.    See id. at 286-87.      Relying on the


                                    - 18 -
J-S63040-14


Pennsylvania Supreme Court’s plurality opinion in Commonwealth v.

Graham, 721 A.2d 1075 (Pa. 1998), we reiterated that “plain view is

perhaps better understood . . . not as an independent exception to the

warrant clause, but simply as an extension of whatever the prior justification

for an officer’s access to an object may be.” Wilson, supra at 287 (quoting

Graham, supra at 1079).            Thus, we held that once the police officer

ascertained that the defendant

        was not armed and dangerous . . . any continued search
        exceeded the scope authorized under Terry. Because [the
        police officer’s] prior justification for access to the object in [the
        defendant’s] pocket had expired under Terry, he had no
        independent justification to extend the search, i.e., look into [the
        defendant’s] front pocket. Therefore, [s]ince the plain view
        doctrine cannot justify extending a warrantless search, we
        conclude that it does not validate [the police officer’s]
        subsequent search of [the defendant’s] front pocket and seizure
        of the drugs.

Id. at 288 (citations and quotation marks omitted).

        Here, Appellant was handcuffed and subject to an investigatory

detention.    (See N.T. Suppression Hearing, 12/19/12, at 31-33).            Officer

Bates did not testify that he believed Appellant to be armed and dangerous

or that he felt any weapons during any initial Terry frisk of Appellant. (See

id.).     We see nothing in the record that would explain what exigent

circumstances gave Officer Bates the lawful right to access Appellant’s

pocket.    (See id. at 31-35); see Wilson, 285-88.           Thus, the trial court

erred in finding that Officer Bates lawfully seized the baggie under the plain

view doctrine. See id.

                                       - 19 -
J-S63040-14


      However, this does not end our inquiry. Even though Officer Bates did

not lawfully seize the baggie under the plain view doctrine, he would have

discovered the baggie on Appellant’s person when he searched him incident

to his arrest based upon the outstanding summary warrant.                 Thus, the

baggie   would    fall   within   the   inevitable    discovery   exception.   See

Commonwealth v. Van Winkle, 880 A.2d 1280, 1285-86 (Pa. Super.

2005),      appeal denied, 898 A.2d 1071 (Pa. 2006), (although pat-down

search of automobile passenger exceeded permissible scope of Terry frisk,

contraband discovered was admissible under inevitable discovery exception

as police had probable cause to arrest passenger after finding cocaine under

his seat during lawful search of vehicle).           Thus, for the reason discussed

above, Appellant’s third issue lacks merit. See id.

      In his final claim, Appellant contends that the trial court erred in not

granting his motion to dismiss the case on double jeopardy grounds where

the Commonwealth committed prosecutorial misconduct resulting in a

mistrial at Appellant’s first trial.    (See Appellant’s Brief, at 38-41).      We

disagree.

      Initially, we question whether Appellant preserved this issue for

appeal. Appellant did not file a written motion to dismiss based upon double

jeopardy grounds. Rather, the record reflects that immediately prior to jury

selection for the second trial, while represented by counsel, Appellant, acting

pro se, stated, “At this time Your Honor, I just want to — I want to make a


                                        - 20 -
J-S63040-14


motion to dismiss this complaint under —”, at which point the trial court cut

him off and denied the motion. (N.T. Trial, 9/18/13, at 4).

     It is well settled under Pennsylvania law that there is no right to hybrid

representation   either   at     trial   or   on   the   appellate   level.   See

Commonwealth v. Padilla, 80 A.3d 1238, 1259 (Pa. 2013), cert. denied,

134 S. Ct. 2725 (2014). Thus, Appellant had no authority to make a pro se

motion to dismiss and the trial court properly denied the motion. Further,

because of this, Appellant never stated his grounds for the motion;

therefore, we have no way of knowing if he sought dismissal on double

jeopardy grounds.

     The first time Appellant raised the double jeopardy issue was in his

Rule 1925(b) statement.        (See Rule 1925(b) Statement, 11/08/13, at 2).

An Appellant cannot raise an issue for the first time in a Rule 1925(b)

statement.    See Commonwealth v. Coleman, 19 A.3d 1111, 1118 (Pa.

Super. 2011) (issues raised for the first time in a Rule 1925(b) Statement

are waived); see also Pa.R.A.P. 302(a); Commonwealth v. Hanford, 937

A.2d 1094, 1098 n.3 (Pa. Super. 2007), appeal denied, 956 A.2d 432 (Pa.

2008) (new legal theories cannot be raised for the first time on appeal).

Appellant’s double jeopardy claim is waived.

     Moreover, the claim is without merit. “An appeal grounded in double

jeopardy raises a question of constitutional law.          Thi[s c]ourt's scope of

review in making a determination on a question of law is, as always,


                                         - 21 -
J-S63040-14


plenary. As with all questions of law, the appellate standard of review is de

novo. . . .”   Commonwealth v. Anderson, 38 A.3d 828, 833-34 (Pa.

Super. 2011) (en banc) (quotation marks and citations omitted).

      The Pennsylvania Constitution provides, in pertinent part, that “No

person shall, for the same offense be twice put in jeopardy of life or limb. . .

. “ Pa. Const. Art. 1 § 10. We have held that:

           . . . double jeopardy protection applies where the
      prosecution engages in conduct intended to provoke the
      defendant’s motion for mistrial. In addition, the Pennsylvania
      Supreme Court held that double jeopardy applies in the event of
      prosecutorial misconduct undertaken in bad faith to prejudice or
      harass the defendant. . . .

                  We now hold that the double jeopardy clause
            of the Pennsylvania Constitution prohibits retrial of a
            defendant not only when prosecutorial misconduct is
            intended to provoke the defendant into moving for a
            mistrial, but also when the conduct of the prosecutor
            is intentionally undertaken to prejudice the
            defendant to the point of the denial of a fair trial.

            Thus, the Pennsylvania Supreme Court held that the
      double jeopardy clause set forth in Article 1, § 10 of the state
      constitution provides greater protection than its Fifth
      Amendment counterpart.

Commonwealth v. Minnis, 83 A.3d 1047, 1051-52 (Pa. Super. 2014) (en

banc) (quotation marks, footnote and citations omitted).

      In describing the type of prosecutorial misconduct that would implicate

double jeopardy concerns, this Court has stated:

            Prosecutorial misconduct includes actions intentionally
      designed to provoke the defendant into moving for a mistrial or
      conduct by the prosecution intentionally undertaken to prejudice
      the defendant to the point where he has been denied a fair trial.

                                     - 22 -
J-S63040-14


       [Commonwealth v.] Smith, [532 Pa. 177,] 186, 615 A.2d
       [321,] 325 [(1992)].          The double jeopardy clause of the
       Pennsylvania Constitution prohibits retrial of a defendant
       subjected to the kind of prosecutorial misconduct intended to
       subvert a defendant’s constitutional rights. However, Smith did
       not create a per se bar to retrial in all cases of intentional
       prosecutorial overreaching. Rather, the Smith Court primarily
       was concerned with prosecution tactics, which actually were
       designed to demean or subvert the truth seeking process. The
       Smith standard precludes retrial where the prosecutor’s conduct
       evidences intent to so prejudice the defendant as to deny him a
       fair trial. A fair trial, of course is not a perfect trial. Errors can
       and do occur. That is why our judicial system provides for
       appellate review to rectify such errors. However, where the
       prosecutor’s conduct changes from mere error to intentionally
       subverting the court process, then a fair trial is denied. See
       Commonwealth v. Martorano & Daidone [sic], 453 Pa.
       Super. 550, 684 A.2d 179, 184 (1996), affirmed[,] 559 Pa. 533,
       741 A.2d 1221 (1999). “A fair trial is not simply a lofty goal, it is
       a constitutional mandate, ... [and][w]here that constitutional
       mandate is ignored by the Commonwealth, we cannot simply
       turn a blind eye and give the Commonwealth another
       opportunity.” Martorano, 559 Pa. at 539, 741 A.2d at 1223
       (quoting Martorano & Daidone, 684 A.2d at 184).

Commonwealth v. Culver, 51 A.3d 866, 883 (Pa. Super. 2012) (some

quotation marks and citations omitted).

       In Smith, following direct appeal, the defendant discovered that the

prosecutor had withheld information regarding a favorable sentencing

recommendation given to the prosecution’s chief witness and that the

prosecution had knowingly withheld exculpatory physical evidence.7              See

Smith, supa 615 A.2d at 322-23.

____________________________________________


7
 At trial, the Commonwealth “excoriated” a Commonwealth witness who
testified about the existence of the physical evidence in question. The
(Footnote Continued Next Page)


                                          - 23 -
J-S63040-14


      In Martorano, the Pennsylvania Supreme Court held that double

jeopardy barred retrial of the defendant where the prosecutor committed

misconduct including, “blatantly disregarding the trial court’s evidentiary

rulings, disparaging the integrity of the trial court in the front of the jury,

and repeatedly alluding to evidence that the prosecutor knew did not exist.”

Martorano, supra 741 A.2d at 1222.

      By contrast, in Culver, this Court held that double jeopardy did not

bar retrial of the defendant despite prosecutorial misconduct. See Culver,

supra at 883-84. The prosecutor in Culver physically and verbally menaced

the defendant; attacked the defendant’s veracity during closing argument;

referred to evidence that did not exist during opening argument; and

repeatedly    asked       leading     questions     during   direct   examination   of

Commonwealth witnesses.             See id. at 871-72.       Although this particular

prosecutor had a history of misconduct and while we deplored his actions,

we found that the conduct was not so egregious as to bar retrial on double

jeopardy grounds. See id. at 884. We stated, “[w]e cannot discern a clear

intent to deprive Culver of a fair trial where [the prosecutor’s] misconduct

could largely be explained by his incompetence or mere indifference to the


                       _______________________
(Footnote Continued)

Commonwealth implied that the witness had fabricated his testimony,
presented the testimony of other witnesses which contradicted the
testimony, and recommended that the witness be prosecuted for perjury.
Smith, supra at 323.



                                           - 24 -
J-S63040-14


rights of the accused and the decorum of the court, and where there is also

no direct evidence to the contrary.” Id.

      Thus, it is evident that the bar is a high one and that for prosecutorial

misconduct to prohibit retrial on double jeopardy grounds the prosecutor’s

conduct must be both egregious and pervasive. Here, the trial court stated

that, while it found the remedy of a mistrial appropriate after the

Commonwealth questioned Appellant about his prior drug conviction, it did

not believe that the prosecutor’s conduct was so egregious as to bar retrying

Appellant. (See Trial Ct. Op., 12/16/13, at 9). Specifically, the trial court

stated, “[i]t did not appear that the prosecutor intentionally blurted out

Appellant’s prior conviction, but rather honestly believed Appellant opened

the door to this particular line of questioning.    The prosecutor did not act

intentionally to deprive Appellant of a fair trial.    The statement was not

intended to provoke Appellant into requesting a mistrial.”       (Id.).   After

thoroughly reviewing the record in this matter, we agree.        At most, the

record demonstrates that the prosecutor misapprehended the trial court’s

ruling about Appellant’s prior conviction, and the trial court, in an abundance

of caution, granted a mistrial. (See N.T. Trial, 9/10/13, at 23, 114, 122,

134; N.T. Trial 9/11/13, at 165-66).         This is not the type of pervasive

misconduct that this Court found to bar retrial in Smith and Martorano.

Appellant’s claims that double jeopardy bars retrial in this matter because of

prosecutorial misconduct lacks merit. See Culver, supra at 883.


                                    - 25 -
J-S63040-14


     Accordingly, for the reasons discussed above, we affirm the judgment

of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2014




                                 - 26 -